Cockrirr, C. J. In the act of Congress admitting Arkansas into the Ünion of States, there was no reservation of Federal jurisdiction over the Hot Springs Reservation, and there has been no subsequent cession of jurisdiction by the State to the United States. The property of individuals on or within the Reservation has therefore always been subject to taxation by the State. Ft. Leavenworth R. Co. v. Love, 114 U. S. 525. No part of the Reservation, while owned by the United States, can be subjected to taxation by the State. Van Brocklin v. Tennessee, 117 U. S. 151. But when the government parts with its title, or any interest therein, the property or interest which the government parts with becomes .subject to taxation. When it makes a lease to an individual of any interest or privilege in its lands within the Reservation, the interest of the lessee, whatever it may be, may be taxed, subject however to all the rights and interests which the United States retains in the property. The record in this- cause shows that what is said by Judge Miller in reference to the possessory right of miners, in the government lands, to dig -for ores, is strictly applicable to the right acquired by the government’s lessee in this case. “ This claim, ” said he, “ may be sold, transferred, mortgaged and inherited without infringing the title of the United States. Why may it not also be made subject to a lien for taxes,- and the claim, such' as it is, recognized by statute,- be sold to enforce the lien ? We see nothing in principle or in any interest which the United States has in the land to prevent it.” Forbes v. Gracey, 94 U. S. 762 ; see Colorado Co. v. Commissioners, 95 id. 265; Van Brocklin v. Tennessee, 117 U. S. 177. The interest of the lessee in the land is not the property of the United States, and it is not a means employed by the government to obtain a governmental end. ’ The power to tax that interest does not, involve therefore the power to destroy or disturb any'mterest of the United-States government. Our attention is called to a provision in the lease in this case to the effect that there should be no assignment of it by the lessee without the consent of the Secretary of the Interior. Conceding that that provision would prevent a purchaser at tax sale from becoming the owner of the lessee’s interest without the assent of the Secretary, it would operate only upon the remedy of the purchaser, and would not affect the power of the State to levy the tax. But the act of Congress, which was passed since the assessment and levy of the taxes in dispute, assenting to taxation by'the State of all structures and other property in private ownership on the Reservation relieves the. State, and the purchaser at the tax sale, of any embarrassment that might arise on that score.* All property in Arkansas belonging to individuals is subject to taxation except such as is specially exempted by the Constitution. Nothing else is or can be made exempt. Little Rock, etc., R. Co. v. Worthen, 46 Ark. 312. The interest which the appellant acquired by his lease was property, and is not exempt under the law. It was the duty of the assessor to return it for taxation. The court erred, therefore, in quashing the assessment. The judgment will be reversed, and the appellee’s application to quash the assessment will be dismissed. It is so ordered.  The act of Congress referred to (act March 3, 1891, sec. 5) provides : “That the consent of the United States is hereby given for the taxation, under the authority of the laws of the State of Arkansas applicable to the equal taxation of personal property in that State, as personal property, of all structures and other property in private ownership on the Hot Springs Reservation.”